 


109 HRES 166 IH: Urging Turkey to respect the rights and religious freedoms of the Ecumenical Patriarch.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 166 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Menendez (for himself, Mrs. Maloney, and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging Turkey to respect the rights and religious freedoms of the Ecumenical Patriarch. 
 
Whereas Turkey is scheduled to begin accession negotiations with the European Union on October 3, 2005; 
Whereas in 1993 the European Union defined the membership criteria for accession to the European Union at the Copenhagen European Council, obligating candidate countries to have achieved certain levels of reform, including stability of institutions guaranteeing democracy, the rule of law, and human rights, and respect for and protection of minorities; 
Whereas under the terms of the draft European Union constitution, current and prospective member states should have the goal of eliminating discrimination based on any ground, such as sex, race, color, ethnic or social origin, genetic features, language, religion or belief, political or any other opinion, membership of a national minority, property, birth, disability, age, or sexual orientation; 
Whereas the Government of Turkey refuses to recognize the Ecumenical Patriarch’s international status; 
Whereas the Government of Turkey has limited to Turkish nationals the candidates available to the Holy Synod for selection as the Ecumenical Patriarch and reneged on its agreement to reopen the Theological School at Halki, thus impeding training for the clergy; 
Whereas the Government of Turkey has confiscated 75 percent of the Ecumenical Patriarchal properties and has placed a 42 percent retroactive tax on the Balukli Hospital which is run by the Ecumenical Patriarchate; 
Whereas in October 2004, the European Commission recommended opening accession negotiations with Turkey if Turkey continued to make progress on democratic and human rights reforms; and 
Whereas in December 2004, the European Council agreed to open accession negotiations with Turkey in October 2005, conditional upon the continuation by Turkey of reform processes to increase protection and support for human rights and civil liberties: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its view that Turkey must prove that it is ready meet the criteria set forth by the Copenhagen European Council prior to the start of accession negotiations with the European Union scheduled to begin on October 3, 2005; 
(2)calls on Turkey to respect European Union laws and demonstrate that it is willing to abide by such laws; 
(3)based on the goals set forth in the draft European Union constitution, calls on Turkey to eliminate all forms of discrimination, particularly those based on race or religion, and immediately— 
(A)grant the Ecumenical Patriarch appropriate international recognition and ecclesiastic succession; 
(B)grant the Ecumenical Patriarchate the right to train clergy of all nationalities, not just Turkish nationals; and 
(C)respect property rights and human rights of the Ecumenical Patriarchate; 
(4)calls on Turkey to pledge to uphold and safeguard religious and human rights without compromise; and  
(5)encourages Turkey to continue the advancement of processes and programs to modernize and democratize its own society. 
 
